IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                           No. 98-11135
                       Conference Calendar


RICHARD C. HOWARD, doing business as C.D. Assets, Inc.,
doing business as Howard Trucking, Inc., doing
business as Mezzagez Publishing, Inc., doing business
as Mezzagez Records, Inc., doing business as Mezzagez
Productions, Inc., doing business as North Texas
Autoworks, Inc., doing business as Air of Zulu, Inc.,
doing business as R. Howard and Associates, Inc., and
all outstanding creditors of these named entities,

                                        Plaintiff-Appellant,

v.

ANDREW STOVER, individually and in his official capacity;
JOHN VANCE, individually and in his official capacity;
LISA PATTERSON, individually and in her official capacity;
JOHN BOERNER, individually and in his official capacity;
FEDERAL BUREAU OF INVESTIGATION, unknown agent;
STATE OF TEXAS, Dallas County,

                                        Defendants-Appellees.

                 * * * * * * * * * * * * * * * *

RICHARD C. HOWARD, doing business as C.D. Assets, Inc.,
doing business as Howard Trucking, Inc., doing
business as Mezzagez Publishing, Inc., doing business
as Mezzagez Records, Inc., doing business as Mezzagez
Productions, Inc., doing business as North Texas
Autoworks, Inc., doing business as Air of Zulu, Inc.,
doing business as R. Howard and Associates, Inc., and
all outstanding creditors of these named entities,

                                        Plaintiff-Appellant,

v.

STATE OF TEXAS; DALLAS COUNTY OF; JOHN VANCE, Dallas County
District Attorney; ANDREW STOVER, Dallas County Assistant
District Attorney; LISA PATTERSON, Dallas County Investigator;
JIM BOWLES, Dallas County Sheriff; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                        Defendants-Appellees.
                             No. 98-11135
                                 - 2 -

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:95-CV-114-T
                        USDC No. 3:95-CV-133-T
                         --------------------

                           October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Richard C. Howard (#662409), a state prisoner, has appealed

the district court’s judgment dismissing his civil rights action.

Howard has a postjudgment motion pending in the district court.

See document number 171.    This pleading is construed as a Fed. R.

Civ. P. 59(e) motion because it was filed within 10 days of entry

of judgment and challenges the correctness of the judgment.

Harcon Barge Co. v. D & G Boat Rentals, Inc., 784 F.2d 665, 668

(5th Cir. 1986) (en banc); see Fed. R. Civ. P. 6(a).

     The district court has not yet entered an order disposing of

the motion.    Howard’s notice of appeal is ineffective until the

date of entry of an order disposing of the Rule 59(e) motion.

Fed. R. App. P. 4(a)(4)(B)(i).    If the district court denies the

postjudgment motion, the notice of appeal will then become

effective.     Id.; Burt v. Ware, 14 F.3d 256, 260-61 (5th Cir.

1994).

     APPEAL DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.